Name: Council Decision 2010/587/CFSP of 14 June 2010 concerning the signing and conclusion of the Agreement between the European Union and Montenegro on security procedures for exchanging and protecting classified information
 Type: Decision
 Subject Matter: Europe;  European construction;  information technology and data processing;  international affairs;  information and information processing
 Date Published: 2010-10-02

 2.10.2010 EN Official Journal of the European Union L 260/1 COUNCIL DECISION 2010/587/CFSP of 14 June 2010 concerning the signing and conclusion of the Agreement between the European Union and Montenegro on security procedures for exchanging and protecting classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union (EU Treaty), in particular Article 37 thereof, and the Treaty on the Functioning of the European Union (TFEU), in particular Article 218(5) and the first subparagraph of Article 218(6) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) At its meeting on 10 November 2009, the Council decided to authorise the Presidency to open negotiations, in accordance with former Article 24 of the EU Treaty, with Montenegro in order to conclude an agreement on the security of information. (2) Following that authorisation, the Presidency negotiated an agreement with Montenegro on security procedures for exchanging and protecting classified information. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Montenegro on security procedures for exchanging and protecting classified information is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 June 2010. For the Council The President C. ASHTON